Citation Nr: 1232972	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond October 18, 1999, for Dependents Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Board has received the appellant's education file and has access to the Veteran's Virtual VA file, but the Veteran's VA claims file has not been sent to the Board.  Consequently, there is no document in the record, such as a DD Form 214, in the appellant's education file or in the Veteran's Virtual VA file which the Board may use to verify the Veteran's dates of service in this case.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  

In her August 2006 substantive appeal to the Board, the appellant requested a travel board hearing.  In August 2011, the appellant was notified of her hearing date.  However, she failed to report to her scheduled hearing.  The appellant has provided no explanation for her failure to report, nor has she requested another hearing.  38 C.F.R. § 20.704(d).  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.  

The Board remanded the case for further development in November 2011.  The Board's November 2011 remand instructions and the subsequent actions by the RO will be discussed further below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Reasons for Remand:  To ensure compliance with a prior Board remand, to associate the Veteran's VA claims file with the appellant's education file and to verify that the appellant is the Veteran's spouse for VA purposes.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA received a claim for DEA benefits under Chapter 35 in October 2003.  In a May 2004 statement, the Veteran requested a 25-month extension on the grounds that the appellant was not able to attend school because of health reasons.  In May 2004, the RO denied the claim because VA received the request for an extension in an untimely manner, more than one year beyond the delimiting date of October 18, 1999.  A May 2005 notice of disagreement (NOD) and June 2006 statement of the case (SOC) followed.  The June 2006 SOC referenced 38 C.F.R. § 21.3047 and upheld the denial.  The appellant perfected an appeal to the Board in August 2006.  

Under 38 U.S.C.A. § 3512(b)(1), prior to December 2001, eligibility extended 10 years from whichever of the following last occurred: (a) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (b) the date of death of the spouse from whom eligibility is derived, who dies while a total disability evaluated as permanent in nature was in existence; or (c) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1)  . 

Further, a VA regulation provided that the period of eligibility cannot exceed 10 years and can be extended only under certain circumstances (as set forth in 38 C.F.R. § 21.3046(d) and 38 C.F.R. § 21.3047).  38 C.F.R. § 21.3046(c)(1).  As noted by the Board in the November 2011 remand, there are potentially two avenues that the appellant could be afforded an extension; under 38 C.F.R. § 21.3047(a)(1) and 38 C.F.R. § 21.3046(c)(1)(ii).  

In considering the statute and regulations, the United States Court of Appeals for Veterans Claims (Court) in Ozer v. Principi, 14 Vet. App. 257 (2001), held that it was the provision of 38 U.S.C.A. § 3512(b)(1) that determined the eligibility period for spouses and surviving spouses.  As noted above, such provision stated that the eligibility period ended 10 years after whichever of three events occurred last.  Thus, a finding that a veteran had a total service-connected disability permanent in nature could never be the last of these three events because the other two events necessarily occurred after the veteran's death.  Further, the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. § 21.3046(c)(1)) was invalid because the 10-year limitation period was not contained or authorized by 38 U.S.C.A. § 3512(b)(1), the statute that set forth the delimiting period for such eligibility.  That is, the Court declared that the regulatory fixed 10-year term for Chapter 35 education benefits was unlawful. 

For those spouses whose eligibility had been determined on the basis that the veteran had a total service-connected disability permanent in nature, such as the present case, the Court's decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis. 

Thereafter, pursuant to Pub. Law 107-103, Congress invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  The amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001; the new law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer.  See Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001). 
Years later, VA promulgated regulations to implement the statutory "saving" provision.  As the current applicable regulation provides, if VA made a determination of eligibility for a spouse before December 27, 2001, the eligibility period has no ending date unless the spouse changes his or her program of education.  If, on or after December 27, 2001, the spouse changes his or her program of education, the eligibility period cannot exceed 10 years, unless the period is extended pursuant to 38 C.F.R. § 21.3046(c)(3) or 38 C.F.R. § 21.3047.  38 C.F.R. § 21.3046(c)(1)(ii). 

In light of above, in an effort to fulfill the duty to assist and to obtain sufficient information to adjudicate the appellant's claim, in the November 2011 remand, the Board instructed that:  

"1.  The RO/AMC should provide the duty to notify and assist information as outlined in 38 C.F.R. §§ 21.1031 and 21.1032.

2.  Obtain the Veteran's dates of service and when/if he was granted a permanent and total rating.

3.  Provide the appellant's complete education file, to include:

(a) information pertaining to when the appellant's period of eligibility began such as notification of the Veteran's total and permanent disability rating and the certificate of eligibility;  

(b) her program of education, which was her predetermined and identified educational, professional, or vocational objective at the time she first began receiving Chapter 35 benefits and any information pertaining to a change in her program of education;  

(c) and how many months of educational assistance the appellant has remaining.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should consider the claim under 38 C.F.R. § 21.3046(c)(1)(ii).  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review."

See the November 2011 Board remand at pages 6 and 7.  (Emphasis as in the original).  

In January 2012, the RO associated the appellant's Education Master Record Status with her educational file.  This record reflects a delimiting dated of October 18, 1999, and, while she was originally entitled to 45 months of educational assistance, she had 36.01 months of educational assistance remaining.  See the January 2012 Education Master Record Status.  

In February 2012, the RO sent the appellant a letter which requested information from her and her doctor concerning the diagnoses and dates of treatment of any disability that rendered her unable to continue her education.  The appellant was also requested to provide information concerning her dates and places of employment corresponding to any time period covered by dates she claimed to be unable to continue her education because of any reported disability.  It appears that the appellant did not respond to the February 2012 letter.  

A May 2012 Claimant Folder Note associated with the appellant's education file reflects that an RO employee completed a review of the Veteran's VA claims file, noting several documents.  The RO employee observed that several RO rating decisions dated from January 1977 forward reflected that the Veteran was evaluated "100 [percent] individual unemployability" due to a service-connected disability, but noted that he had future VA examinations scheduled to continue this evaluation.  The RO employee noted that an October 1989 rating decision reflects that the Veteran's award should remain unchanged due to evidence from a September 1989 VA examination reflecting that his disability was permanent in nature and that no future VA examination was scheduled to monitor or evaluate the Veteran's medical status.  Based on the date that the Veteran was informed of the October 1989 rating decision (October 18, 1989), the RO employee noted that the appellant's delimiting date was October 18, 1999.  See the May 2012 Claimant Folder Note.  

In addition, the RO associated with the appellant's education file photocopies of (1) an October 1989 Deferred or Confirmed Rating Decision from the RO, date stamped on October 11, 1989, (2) notice to the Veteran of the Deferred or Confirmed Rating Decision from the RO, dated October 18, 1989, (3) a November 2000 rating decision from the VARO in St. Paul, Minnesota, which established eligibility to DEA benefits, effective from September 25, 1989, dated November 6, 2000, and (4) notice of the November 2000 rating decision from the VARO in St. Paul, Minnesota, dated November 6, 2000.  

Thereafter, the RO continued to deny the appellant's claim in a March 2012 SSOC and the appellant's education file was returned to the Board.  
After a review of the appellant's education file and the Veteran's Virtual VA file, the Board concludes that the appellant's claim must be remanded because the evidence of record remains insufficient to adjudicate the claim.  

Initially, the RO did not provide the appellant with the duty to notify and assist information as outlined in 38 C.F.R. §§ 21.1031 and 21.1032 as instructed by the Board in the November 2011 remand.  The February 2012 letter from the RO to the appellant is devoid of the explanation of VA's duties to notify and/or assist the Veteran in substantiating her claim.  

Further, the RO did not obtain the Veteran's dates of service or verify the appellant's program of education, which was her predetermined and identified educational, professional, or vocational objective at the time she first began receiving Chapter 35 benefits or any information pertaining to a change in her program of education, as was instructed by the Board in the November 2011 remand.  There is nothing in the appellant's education file or the Veteran's Virtual VA file which conveys this information.  The Board notes that the appellant's program of education and whether she changed such is vital to the present case, as it appears that she fits within the special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer, Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001) and 38 C.F.R. § 21.3046(c)(1)(ii).  

Also, review of the March 2012 SSOC reflects that the RO readjudicated the appellant's claim without consideration of whether she fits within the special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer, Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001) and 38 C.F.R. § 21.3046(c)(1)(ii) as instructed by the Board in the November 2011 remand.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, in effort to comply with the November 2011 Board remand, the Board finds that additional evidentiary and procedural development, as outlined above, is necessary. 

Finally, the Board observes that, while the appellant has indicated that she is the Veteran's wife/spouse in statements dated in October 2003 and July 2005, and the Veteran has referred to the appellant as his wife/spouse in statements dated in May 2004 and May 2005, there is no marriage certificate associated with the appellant's education file or the Veteran's Virtual VA file.  Moreover, assuming that the Veteran and the appellant were married at some point, there is evidence of record which raises the question as to whether the parties remain married.  In his May 2004 statement, the Veteran indicated that "it had been 10 years since we had been married."  See the Veteran's May 2004 statement.  Indeed, while the appellant relocated from Oklahoma to Georgia during the pendency of the appeal, records associated with the Veteran's Virtual VA file indicate that he still resides in Oklahoma.  In light of above, the RO should take appropriate steps to verify that the appellant remains the Veteran's spouse for VA purposes.  38 U.S.C.A. §§ 103(c), 3501(a)(1)(D)(i), 3512(b)(1)(A), 38 C.F.R. §§ 3.1(j), 3.50(a), 3.807(d)(2), and 21.3021(c).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the duty to notify and assist information as outlined in 38 C.F.R. §§ 21.1031 and 21.1032.

2.  The RO/AMC should obtain the Veteran's claims file and associate it with the appellant's education file.  

3.  If the RO/AMC cannot verify the Veteran's dates of service and/or marriage to the appellant from the information within the Veteran's claims file, the RO must take appropriate steps to determine the Veteran's service dates, when the Veteran married the appellant and if she remains his spouse for VA purposes.  

3.  The RO/AMC must provide the appellant's educational file with information pertaining to the appellant's initial program of education, which was her predetermined and identified educational, professional, or vocational objective at the time she first began receiving Chapter 35 benefits, and any information pertaining to if and when she changed such.  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC should consider the claim under 38 C.F.R. § 21.3046(c)(1)(ii), to include a complete discussion concerning whether the appellant fits within the "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer, Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001) and 38 C.F.R. § 21.3046(c)(1)(ii).  If the benefit sought is not granted, the appellant and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record, to include the appellant's education file and the Veteran's VA claims file, is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


